c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ------------------- number release date conex-102055-16 uil the honorable tom price m d member u s house of representatives 85-c mill street suite roswell ga attention dear representative price i am responding to your inquiry dated date on behalf of your constituent -- ------------------------ he wrote about whether the affordable_care_act aca prohibits him from continuing to reimburse the individual health premiums of his sole employee the aca requires group_health_plans to satisfy certain market reform rules including the requirement under section of the public health service act that they cannot impose an annual or lifetime dollar limit on essential health benefits in notice_2013_54 2013_40_irb_287 and notice_2015_17 2015_14_irb_845 the irs stated that an arrangement under which an employer reimburses the individual_health_insurance premiums of its employees is a group_health_plan that generally will fail to satisfy the aca market reform rules nevertheless a special rule applies when an employer has only a single employee receiving reimbursement the aca market reform rules do not apply to a group_health_plan if the plan has less than participants who are active employees see internal_revenue_code sec_9831 thus if provides health coverage to a single employee by reimbursing that employee’s individual health policy premiums the arrangement is not subject_to the aca -------------- conex-102055-16 i hope this information is helpful if you have any questions please contact me at -------------------- --------------------- -------------------- or at sincerely victoria a judson associate chief_counsel tax exempt and government entities
